Case: 18-10904   Date Filed: 11/28/2018   Page: 1 of 10


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10904
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-03775-LMM



LAURI L. BURTON,

                                                            Plaintiff-Appellant,

                                 versus

GWINNETT COUNTY SCHOOL DISTRICT,

                                                          Defendant-Appellee.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 28, 2018)

Before ED CARNES, Chief Judge, JORDAN, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-10904     Date Filed: 11/28/2018    Page: 2 of 10


      Lauri Burton brings a mixed-motive employment discrimination claim

following an incident that led to her forced resignation. She contends that her

former employer, the Gwinnett County School District, discriminated against her

because she is white. The district court granted summary judgment in favor of the

school district. Burton now appeals.

                                           I.

      Burton began working as a teacher at B.B. Harris Elementary School in

2001 and was promoted to principal in 2007. During the summer of 2015 the

school district issued Burton a disciplinary letter after she solicited and received

prescription dog medication from a subordinate, repeatedly failed to arrive to work

on time, and created an inhospitable work environment. The letter notified her that

failing to improve her performance could result in termination.

      About three months later, Burton removed a disruptive student to a

conference room along with two assistant principals: Sheldon Jefferson and

Michelle Davis. The student is an African American male and the two assistant

principals are also African American. While in the conference room the student

repeatedly slammed a chair against the wall, creating a small indentation. Two

days later Burton met with the student’s family and falsely claimed that the student

had made a hole in the wall of the conference room. When the student’s aunt

asked to see the hole, Burton lied and told her that the room was occupied but that

                                           2
                Case: 18-10904   Date Filed: 11/28/2018    Page: 3 of 10


she could return the next day to see the hole or a staff member could email her a

picture.

      That afternoon Burton, Jefferson, and Michelle Davis went to the conference

room, where Michelle Davis began mimicking the boy by pushing the chair into

the wall. Burton told Michelle Davis to stop and retrieved a hammer that Jefferson

had told her was in a nearby closet. Burton gave the hammer to Jefferson who

used it to create a hole in the wall. Jefferson also photographed the hole and

emailed the picture to the student’s family. Michelle Davis eventually reported her

misconduct to Associate Superintendent for Human Resources, Frances Davis.

      When she learned of the incident, Associate Superintendent Davis arranged

separate meetings with Burton and Jefferson. Before these meetings Associate

Superintendent Davis spoke with Superintendent Wilbanks. Wilbanks told her that

in light of Burton’s previous disciplinary letter, Burton could not remain in her

position if the allegations were true. He instructed Davis that, if the allegations

were true, she should tell Burton that the school district would recommend

termination unless Burton voluntarily resigned or retired. Wilbanks testified that

he and Associate Superintendent Davis did not discuss race during this

conversation.

      Associate Superintendent Davis then met with Burton, who admitted that the

incident took place. Burton alleges that as Associate Superintendent Davis led

                                           3
             Case: 18-10904     Date Filed: 11/28/2018   Page: 4 of 10


Burton to meet with the retirement director, Davis told Burton: “This could look

like you framed children. This is a little black boy. This is two black AP’s.”

Associate Superintendent Davis denies making this statement. Associate

Superintendent Davis met separately with Jefferson and, because she believed he

acted under Burton’s supervision, issued him a disciplinary letter.

      Associate Superintendent Davis determined that the school district should

also file a report with the Georgia Professional Standards Commission detailing

Burton’s and Jefferson’s behavior. Sidney Camp, the Executive Director of

Human Resources and Staffing, prepared the report. While discussing the incident

with an investigator, Camp made the following statement:


      CAMP: And see, you know, well, nothing is off the record but think
      about what was going on at the time. You know, this whole “Black
      Lives Matter,” you know, and with the police, and, you know, all that
      kind of stuff was swirling as well and so to have a situation where,
      you know, where —

      INVESTIGATOR: the Administrators —

      CAMP: and the Principal and you’ve got Administrators and the
      child was African-American, you know? Of course, Sheldon, he is
      African-American and the other Assistant Principal, she is
      African-American. But with a white Principal issuing some
      directives, you know, to do this and framing this child, you know, you
      can see how that would come across.

      Burton filed a complaint with the Equal Employment Opportunity

Commission on April 16, 2016. Burton then filed the present lawsuit claiming that


                                          4
              Case: 18-10904     Date Filed: 11/28/2018   Page: 5 of 10


the school district’s treatment of her constituted employment discrimination under

Title VII of the Civil Rights Act of 1964. The magistrate judge issued a report and

recommendation concluding that the district court should grant the school district’s

motion for summary judgment. The district court adopted the magistrate judge’s

report and granted the motion. This is Burton’s appeal.

                                          II.

      We review de novo a district court’s decision to grant summary judgment,

drawing “all reasonable inferences in the light most favorable to the non-moving

party.” Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Summary

judgment may be granted only if “there is no genuine issue as to any material fact

and . . . the moving party is entitled to a judgment as a matter of law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S. Ct. 2505, 2509–10 (1986)

(quotation marks omitted). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. at 248, 106 S. Ct. at 2510.

      Burton contends that it was inappropriate for the district court to grant

summary judgment in favor of the school district because even if her disciplinary

record provided some support for her termination, a jury could reasonably

conclude that race was also a motivating factor. We disagree.




                                          5
               Case: 18-10904   Date Filed: 11/28/2018    Page: 6 of 10


      A plaintiff can succeed on a mixed-motive claim by showing that illegal bias

“was a motivating factor for an adverse employment action, even though other

factors also motivated the action.” Quigg v. Thomas Cty. Sch. Dist., 814 F.3d

1227, 1235 (11th Cir. 2016) (quotation marks omitted). Under a mixed-motive

theory a plaintiff must provide “evidence sufficient to convince a jury that: (1) the

defendant took an adverse employment action against the plaintiff; and (2) [a

protected characteristic] was a motivating factor for the defendant’s adverse

employment action.” Id. at 1239. Such evidence may be direct or circumstantial.

Id. at 1235.

      Burton has provided no direct evidence that Superintendent

Wilbanks’decision to terminate Burton was based on her race. Instead she argues

that two statements made by Camp and Assistant Superintendent Davis provide

circumstantial evidence that Wilbanks’ decision was motivated in part by race.

But these statements on their own are insufficient to convince a reasonable jury

that Burton was fired because of her race. They show that two of Wilbanks’

subordinates were concerned that Burton’s misconduct might inflame racial

tension at the school, but provide no evidence that Wilbanks was motivated by or

even aware of these concerns.

      Camp’s statement to the Georgia Professional Standard’s Commission was

related to an entirely different proceeding and Camp did not claim to have any

                                          6
              Case: 18-10904     Date Filed: 11/28/2018   Page: 7 of 10


insight into Wilbanks’ decisionmaking process. His statement is too attenuated

from Wilbanks’ earlier decision to terminate Burton to provide adequate evidence

that racial bias motivated that decision.

      The statement allegedly made by Associate Superintendent Davis as she led

Burton to discuss her retirement options was less removed from Burton’s

termination. But importantly that statement only provides circumstantial evidence

as to why Associate Superintendent Davis herself might have felt that Burton’s

termination was justified. While a statement made by a non-decisionmaker may be

sufficient if it provides strong circumstantial evidence that an employment decision

was made based on an individual’s race, Davis’ statement does not provide such

evidence. Davis did not say that Burton should be fired because of her race, but

expressed concern that Burton’s misconduct itself could be perceived as racially

motivated. And Burton has provided no evidence linking Davis’ views to

Wilbanks’ decision. While Wilbanks learned of the incident from Davis, Wilbanks

testified under oath that he and Davis did not discuss race and Burton has admitted

that she has no reason to believe he was untruthful.

      Burton argues that two of our cases support the proposition that statements

made by non-decisionmakers after an adverse employment action has taken place

can raise the inference that a decisionmaker was tainted by racial bias. See Quigg,

814 F.3d at 1235; Bass v. Bd. of City Comm’rs, 256 F.3d 1095 (11th Cir. 2001).

                                            7
              Case: 18-10904     Date Filed: 11/28/2018   Page: 8 of 10


While we agree that statements by non-decisionmakers and statements made after

an adverse employment decision has already been made might constitute a

sufficient showing of circumstantial evidence in some circumstances, neither case

relied on by Burton supports her claim.

      In Quigg the plaintiff’s contract as the superintendent of a school district

was not renewed when she suggested hiring a woman as assistant superintendent

after school board members had expressed a preference for a man. See Quigg, 814

F.3d at 1233. Quigg offered the following as circumstantial evidence of gender

bias: (1) a school board member’s statement to a parent that it was “time to put a

man in there” while referring to the assistant superintendent position; (2) the

recommendation of two school board members that Quigg hire a “tough hatchet

man” for the position; (3) a school board member’s statement to Quigg that she

should consider a male assistant superintendent because it is important to achieve

gender balance in the school administration; and (4) a statement made by a school

board member shortly after the renewal vote admitting that she voted against

Quigg because Quigg "needed a strong male to work under her to handle problems,

someone who could get tough." Id. at 1241. We determined that these statements

constituted sufficient circumstantial evidence because they were made “(1) during

conversations about whether to renew Quigg's contract, (2) in relative temporal

proximity to the vote, and (3) specifically referring to the composition of the office

                                          8
             Case: 18-10904     Date Filed: 11/28/2018   Page: 9 of 10


of the superintendent.” Id. at 1242.

      Burton argues that our reliance in Quigg on a statement made after the

adverse employment decision had already been made supports her contention that

the statements she offers provide sufficient circumstantial evidence that Wilbanks’

decision to terminate her was influenced by racial bias. But in Quigg the

post-decision comment explicitly stated that a decisionmaker made an adverse

employment decision because the plaintiff would not hire a male. Unlike the

statements offered in the present case, the statement Burton points to in Quigg

provided clear evidence that bias was a factor motivating the decisionmaking

process.

      Burton also relies on our decision in Bass to support the proposition that

statements by non-decisionmakers can provide adequate circumstantial evidence

that a decisionmaker’s actions were influenced by racial bias. Bass was a

single-motive discrimination case in which we held that a non-decisionmaker’s

statement that a county government would “continue to promote based on color”

provided adequate circumstantial evidence of bias because it “rais[ed] the inference

that the [decisionmakers] improperly based their decisions on race.” Bass, 256

F.3d at 1107. But the statements Burton points to do not indicate that Wilbanks

considered race in deciding to terminate Burton.




                                         9
             Case: 18-10904     Date Filed: 11/28/2018   Page: 10 of 10


      The statements offered by Burton are insufficient because of their content,

not just because of who made them or when they were made. Wilbanks testified

that race was not discussed during his conversation with Associate Superintendent

Davis in which he directed her to terminate Burton. Burton testified that she had

no reason to believe that Wilbanks was not truthful during his deposition. She has

provided only two vague statements made by individuals who lacked the power to

fire her; neither statement related specifically to bias in Wilbanks’ decision-making

process or linked Wilbanks’ decision to concerns expressed by his subordinates

that Burton’s misconduct could be perceived as racially motivated. So we agree

with the magistrate judge that while Burton’s “burden in providing evidence

sufficient to survive summary judgment on a mixed-motive theory is light, she has

failed to carry that burden here.”

      AFFIRMED.




                                         10